Citation Nr: 0816582	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  98-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision made by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.    

This claim came before the Board in May 2000, and the Board 
denied the claim.  The decision was appealed and the United 
States Court of Appeals for Veterans Claims (CAVC) issued an 
August 2002 Order in which it vacated the May 2000 Board 
decision and remanded the case to the Board for further 
development.  The Board denied the claim again in May 2006; 
and the CAVC issued a November 2007 Order in which it vacated 
the May 2006 Board decision and remanded the case to the 
Board for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has alleged that he incurred an injury to his low 
back while he was in service.  He has submitted lay 
statements from his siblings that also indicate that the 
veteran injured his back during service.  The Board notes 
that the service medical records (including a normal 
separation examination) fail to document the claimed injury.  

The October 2007 Joint Motion, upon which the November 2007 
Court Order was based, discusses the criteria for finding 
that a VA examination with etiology opinion are necessary.  
See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Joint Motion also referred to a September 2002 Board 
determination that an examination with etiology opinion was 
necessary, but that a nexus opinion was never provided.  
Under the circumstances, the Board believes further 
development is necessary to comply with the Joint Motion 
before appellate review will be proper.  

Accordingly, the case is REMANDED for the following actions

1.  Schedule the veteran for a VA 
examination to address the nature and 
etiology of any current low back 
disability.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current low back disability is related to 
his period of active service, to include 
any injury during service.  The examiner 
is requested to provide a rationale for 
any opinions expressed.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so 
indicate.

2.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
low back disability.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



